DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.  It appears the U.S. PUB 2018/0018617 document has been misidentified.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations of claims 4,12 conflict with the limitations of claims 2,10.  Are the claimed portions of the rotor assembly made from different materials or from the same material (i.e. Aluminum).?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by DE 3636120.
Regarding clam 1 as readily apparent from figure 2 DE ‘120 meets all of the claimed limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 3636120 in view of Hanna et al. 7,594,568.
Regarding claim 2 DE ‘120 lacks specifically making the friction band and the nose portion from first and second materials.
The reference to Hanna shows the well known idea of making a rotor assembly from different materials.  See the abstract.
One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have made the friction band and nose portions shown in DE ‘120 from different materials, to save on weight, as taught by Hanna.
Regarding claim 3, as modified by Hanna, DE ‘120 meets the claimed requirements.
Regarding claim 4, subject to the 112 rejection above (and as best understood) it would have been obvious to have made the entire rotor assembly of DE ‘120 from aluminum simply to save on weight for a particular vehicle application.  Although not applied see claim 11 of Zandgergen et al. U.S. 2018/0209498.
Claim(s) 5,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘120 in view of Meckel U.S. 2009/0050423.
Regarding claims 5,6 DE ‘120 lacks providing a coating on at least a portion of the brake rotor.
The reference to Meckel teaches it is well known to provide corrosion and wear resistant coatings to the brake surfaces of brake rotors.  See at least para 0008.
One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have provided such a coating, as taught by Meckel, on the friction surfaces of DE ‘120, to better protect the rotor assembly against the effects of wear and/or corrosion.
Claim(s) 8,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘120 in view of Visser et al. 5,988,761.
Regarding claim 10 DE ‘120 lacks the specifics of the wheel assembly.
The reference to Visser is relied upon to show in figure 1 a generic wheel assembly.  Note the wheel 18, the rotor assembly at 14 and axle bearing 12.  Note the first, second and third pluralities of holes through which the plurality of fasteners 36 , 80 extends.  See figure 2..  
One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have used the rotor of DE ‘120, in a generic wheel assembly, as taught by Visser, since this is the intent of use for the device.
Regarding claim 15, the nose portion shown in DE ‘120 (not labeled—but as per applicant’s) is capable of meeting claimed limitations.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘120/Visser as applied to claim 8 above, and further in view of Austin 6,158,124.
Regarding claim 9 DE ‘120/Visser lacks showing providing bushings in one of the claimed plurality of holes.
The reference to Austin shows in figure 3 a similar type of wheel assembly to that of Visser and shows that bushings at 75 may be used for the studs at 64.
One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have modified DE ‘120/Visser to include bushings in at least one or more of the plurality of through holes, as taught by Austin, to limit the amount of wear between the studs and holes or to compensate for thermal/tolerance factors.
Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 3636120/Visser, as applied to claim 8, and further in view of Hanna et al. 7,594,568.
Regarding claim 10 DE ‘120 /Visser lacks specifically making the friction band and the nose portion from first and second materials.
The reference to Hanna shows the well known idea of making a rotor assembly from different materials.  See the abstract.
One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have made the friction band and nose portions shown in DE ‘120 from different materials, to save on weight, as taught by Hanna.
Regarding claim 11 these limitations are met.
Regarding claim 12, subject to the 112 rejection above (and as best understood) it would have been obvious to have made the entire rotor assembly of DE ‘120 from aluminum simply to save on weight for a particular vehicle application.  Although not applied see claim 11 of Zandgergen et al. U.S. 2018/0209498.
Regarding claim 13 to have made the wheel of DE ‘120/Visser from aluminum or magnesium (alloys) would have been obvious for the same reason discussed in Hanna i.e. to save on weight of the wheel assembly.
Allowable Subject Matter
Claims 7,14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



6/7/22